DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-13, 15, 18-22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cestero et al. (WO 2017/027640 A1).
Claim 1. Cestero et al. disclose a surgical retractor (see Fig. 1A) comprising: an adjustable retractor frame (see Fig. 1A) having an adjustable circumference comprising a first frame segment (see Fig. 1B inset) and a second frame segment (see Fig. 1B inset) and two connectors (see Fig. 1B inset; see also para. 0043), each of the first frame segment and the second frame segment comprising: a first and second substantially straight arm portion (see Fig. 1B inset) and a middle portion (see Fig. 1B inset) connecting the first and second substantially straight arm portions, the first and second substantially straight arm portion and the middle portion substantially in the same plane (see Fig. 1E), the long axes of the first and second substantially straight arm portions being parallel to each other and projecting to the same side of the middle portion (see Fig. 1B inset; note that the long portions opposite to each other are parallel), the middle portion forming a first and a second bend (see Fig. 1B inset) with the first and second substantially straight arm portions, respectively so that the long axis of the middle portion is perpendicular to the long axes of the first and second substantially straight arm portions (see Fig. 1B inset), each frame segment having a top and bottom face with an inner edge and an outer edge (see Fig. 1A); the first frame segment and the second frame segment configured to connect to form said adjustable retractor frame when the first substantially straight arm portion of the first frame segment connects with the first substantially straight arm portion of the second frame segment (via the “first connector” in Fig. 1B inset) and the second substantially straight arm portion of the first frame segment connects with the second substantially straight arm portion of the second frame segment (via the “second connector” in Fig. 1B inset); the connectors configured to receive the first and second substantially straight arm portions of the first and second frame segments to form the adjustable retractor frame, wherein the connector can be in (i) an unlocked configuration that allows the substantially straight arm portions of the frame segments to move with respect to one another allowing the adjustable retractor frame to adjust or (ii) a locked configuration that fixes a substantially straight arm portion at a position relative to a substantially 2straight arm portion of the other frame segment (see para. 0008; note that both unlocked and locked configurations can be achieved); and two or more retractor blades (107) coupled to the frame where the face of the retractor blade forms an angle with the 
    PNG
    media_image1.png
    433
    519
    media_image1.png
    Greyscale
plane of the frame (see Fig. 1C) (Figs. 1A-1E).  

Claim 2. Cestero et al. disclose wherein the frame segments further comprise an expansion stop (117) on one or both faces and at one or both ends of the frame segment that is configured to stop expansion of the frame prior to a frame segment passing completely through a connector (see para. 0015) (Figs. 1A-1E).  
Claim 3. Cestero et al. disclose wherein each of the connectors comprise a removable stop (217 and 317) coupled with a prescribed slot or pattern of holes formed in the frame segment that together are configured to reversibly lock the connector in place (see claim 3) (Figs. 1A-1E).  
Claim 4. Cestero et al. disclose wherein the connectors are configured to allow one or more frame segments to be expanded and do not allow one or more frame segments to be contracted (see para. 0008) (Figs. 1A-1E).  
Claim 5. Cestero et al. disclose wherein the connectors are affixed or removeably affixed to at least one frame segment (see para. 0016) (Figs. 1A-1E).  
Claim 9. Cestero et al. disclose wherein each of the connectors comprises a pawl (112) configured to engage one or more frame segment (see para. 0046) (Figs. 1A-1E).  
Claim 10. Cestero et al. disclose wherein the connectors comprise individual pawls (112) configured to interact with individual frame segments (see paras. 0008 and 0046) (Figs. 1A-1E).  
Claim 11. Cestero et al. disclose wherein each of the connectors is configured to position the ends of the frame segments in a stacked configuration (see Fig. 1A) (Figs. 1A-1E).  
Claim 12. Cestero et al. disclose wherein each of the connectors is configured to position the ends of the frame segments in an offset configuration (see Fig. 1A; see also para. 0049) (Figs. 1A-1E).  
Claim 13. Cestero et al. disclose wherein each of the connectors comprises a motorized, controlled, screw drive, worm gear, or removable locking system that allows the movement of both adjacent 3frame segments towards or away from each other allowing the frame to be contracted or expanded when using the system (see claim 7) (Figs. 1A-1E).  
Claim 15. Cestero et al. disclose: two or more retractor blade connectors (see Fig. 1B inset) for coupling the two or more retractor blades to the adjustable retractor frame; wherein each of the two or more retractor blades are adjustable (see para. 0009), each of the two or more retractor blade connectors being configured to receive a proximal portion of one of said two or more retractor blades and to reversibly fix a retractor blade position with a retractor blade locking mechanism incorporated therein, wherein the proximal portion of the retractor blade is moveable up and down until locked by said retractor blade locking mechanism (see para. 0009) (Figs. 1A-1E).  
Claim 18. Cestero et al. disclose wherein the outer edge of each of the first and second frame segment forms one or more notches or teeth (104 and 105) (see para. 0046) (Figs. 1A-1E).  
Claim 19. Cestero et al. disclose wherein the teeth of the first frame segment are directed in an opposite direction relative to the teeth of the second frame segment when the first frame segment and the second frame segment are connected to form said adjustable retractor frame (see para. 0049) (Figs. 1A-1E).  
Claim 20. Cestero et al. disclose wherein the substantially straight arm portions of adjacent frame segments are positioned having the inner edge of one substantially straight arm portion aligned substantially parallel to the outer edge of an adjacent frame segment (see Fig. 1A; see also para. 0013) (Figs. 1A-1E).  
Claim 21. Cestero et al. disclose wherein the substantially straight arm portions of each of the first and second frame segment are about 2.5 to 50 centimeters in length and the middle portion of each of the first and second frame segment is about 2.5 to 100 centimeters in length (see para. 0013) (Figs. 1A-1E).  
Claim 22. Cestero et al. disclose wherein the adjustable retractor frame in an expanded configuration has an adjustable internal distance of 2.5 to 90 centimeters (see para. 0013) (Figs. 1A-1E).  
Claim 24. Cestero et al. disclose wherein 2, 3, 4, 5, or 6 retractor blades are coupled to the adjustable retractor frame (see Fig. 1A, which shows four blades) (Figs. 1A-1E).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cestero et al. (WO 2017/027640 A1) in view of Bookwalter et al. (US 6,808,493 B1).
Cestero et al. fail to disclose wherein each of the connectors comprises one or more spring loaded brake mechanisms (claim 14).  
	Bookwalter et al. teach a retractor (see Fig. 1A) having a connector with a spring (450) located between a lever handle (448) and an arm member (400 and 420), and ratchet pawl members (440 and 442) engaging ratchet teeth (338) of a pivot member (300 and 320) to create a spring loaded break mechanism (see col. 4, ll. 61-64) (Figs. 1A-1B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the retractor of Cestero et al. such that the connectors comprise one or more spring loaded brake mechanisms (claim 14), as suggested by Bookwalter et al., in order to quickly lock the retractor and prevent unwanted closing during operation.

Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Cestero’s frame includes four frame segments, that no two frame segments of Cestero are connected so that two arm portions of a firs segment are connected to two arm portions of a second segment, and that Cestero shows a first arm portion of a first segment connected to an arm portion of a second segment and a second arm portion of the first segment is connected to a third segment (see pg. 7).  
The Examiner disagrees.  As identified in annotated Fig. 1B of Cestero, the first frame segment consists of three components, two adjacent frame segments 100 and connector 106 that connects those two adjacent frame segments.  The second frame segment also consists of three components, the other two frame segments 100 (which are adjacent to each other) and connector 106 that connects those other two frame segments.  As such, the first arm portion of the first frame segment is parallel to the second arm portion of the first frame segment and the first arm portion of the second frame segment is parallel to the second arm portion of the second frame segment as also shown in annotated Fig. 1B.  The first arm portion of the first frame segment is connected to the first arm portion of the second frame segment by the first connector as shown in annotated Fig. 1B.  The second arm portion of the first frame segment is connected to the second arm portion of the second frame segment by the second connector as shown in annotated Fig. 1B.  
	It appears that Applicant is assuming that each claimed frame segment must be formed as a one-piece component.  However, it is noted that none of the claims require such an interpretation and therefore do not preclude each claimed frame segment from including multiple components.
	The Examiner notes that Applicant has not provided any arguments with respect to Bookwalter and merely states that Bookwalter fails to cure the alleged deficiencies of Cestero (see pg. 8).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773